          Case 3:20-cv-05953-RS Document 15 Filed 09/15/20 Page 1 of 4



 1   CHARLES L. THOMPSON, IV, CA Bar No. 139927
     charles.thompson@ogletree.com
 2   J.P. SCHREIBER, CA Bar No. 317829
     john.schreiber@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone:    415-442-4810
 6   Facsimile:    415-442-4870
 7   Attorneys for Defendant
     SIGNAL PERFECTION, LTD.
 8

 9   EDGAR MANUKYAN, CA Bar No. 314606
     edgar@manukyanlawfirm.com
10   MANUKYAN LAW FIRM, APC.
     520 E. Wilson Ave. Suite 200
11   Glendale, CA 91206
     Telephone:    818.559.4444
12   Facsimile:    888.746.4420
13   Attorneys for Plaintiff
     FRANK SAITTA
14
                                  UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16

17
     FRANK SAITTA, an individual,                Case No. 3:20-cv-05953- RS
18
                    Plaintiff,                   STIPULATION AND ORDER TO SUBMIT
19                                               MATTER TO BINDING ARBITRATION
            v.                                   AND TO DISMISS COURT ACTION
20
     SIGNAL PERFECTION, LTD., a Florida
21   Corporation; and DOES 1 through 20,         Complaint Filed: July 14, 2020
     inclusive,
22                                               Trial Date:      None Set
                    Defendant.                   Judge:           Hon. Joseph C. Spero
23

24

25

26

27

28
                                                                   Case No. 3:20-cv-05953-JCS
       STIPULATION AND [PROPOSED] ORDER TO SUBMIT MATTER TO BINDING ARBITRATION AND TO
                                     DISMISS COURT ACTION
          Case 3:20-cv-05953-RS Document 15 Filed 09/15/20 Page 2 of 4



 1                                             STIPULATION
 2          WHEREAS, on July 14, 2020, Plaintiff Frank Saitta (“Plaintiff”) filed this action in the
 3   Superior Court of California for the County of Alameda against Defendant Signal Perfection, Ltd.
 4   (“Defendant”) asserting causes of action for: (1) Failure to Reinstate in Violation of the California
 5   Family Rights Act (“CFRA”); (2) Discrimination in Violation of the CFRA; (3) Retaliation in
 6   Violation of the CFRA; (4) Disability Discrimination in Violation of the Fair Employment and
 7   Housing Act (“FEHA”); (5) Failure to Engage in a Good Faith Interactive Process in Violation of
 8   the FEHA; (6) Failure to Provide Reasonable Accommodation in Violation of the FEHA; (7)
 9   Retaliation in Violation of the FEHA; (8) Failure to Prevent Discrimination and Retaliation in
10   Violation of the FEHA; and (9) Wrongful Termination in Violation of Public Policy (the
11   “Action”).
12          WHEREAS, on August 24, 2020, Defendant removed this Action to this Court.
13          WHEREAS, the parties agree that they entered into and are bound by the arbitration
14   agreement signed by Plaintiff on January 9, 2015, with respect to the claims at issue in the Action.
15          NOW, THEREFORE, Plaintiff and Defendant, by and through their respective counsel,
16   hereby stipulate and agree as follows:
17          1.      The Action shall be submitted to binding arbitration;
18          2.      The Action shall be dismissed in its entirety, in light of the agreement to arbitrate,
19                  without prejudice to refile upon the conclusion of the arbitration to enforce any
20                  award, if necessary.
21          IT IS SO STIPULATED.
                                                        OGLETREE, DEAKINS, NASH, SMOAK &
22   DATED: September 3, 2020                           STEWART, P.C.
23

24                                                      By: /s/ J.P. Schreiber
                                                            CHARLES L. THOMPSON, IV
25                                                          J.P. SCHREIBER
26                                                      Attorneys for Defendant
                                                        SIGNAL PERFECTION, LTD.
27

28
                                               1                   Case No. 3:20-cv-05953-JCS
       STIPULATION AND [PROPOSED] ORDER TO SUBMIT MATTER TO BINDING ARBITRATION AND TO
                                     DISMISS COURT ACTION
          Case 3:20-cv-05953-RS Document 15 Filed 09/15/20 Page 3 of 4



 1

 2   DATED: September 3, 2020                         MANUKYAN LAW FIRM, APC.
 3

 4                                                    By: /s/ Edgar Manukyan
                                                          EDGAR MANUKYAN
 5
                                                      Attorneys for Plaintiffs
 6                                                    FRANK SAITTA
 7

 8

 9                             ATTESTATION PER CIVIL L.R. 5-1(i)(3)

10          I hereby attest that concurrence in the filing of this document has been obtained from each

11 of the other signatories.

12
     DATE: September 3, 2020                     By: /s/ J.P. Schreiber
13                                                       J.P. Schreiber

14                                               Attorneys for Defendant
                                                 SIGNAL PERFECTION, LTD.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2                   Case No. 3:20-cv-05953-JCS
       STIPULATION AND [PROPOSED] ORDER TO SUBMIT MATTER TO BINDING ARBITRATION AND TO
                                     DISMISS COURT ACTION
          Case 3:20-cv-05953-RS Document 15 Filed 09/15/20 Page 4 of 4



 1                                          ORDER
 2          The above stipulation is approved. This action shall be submitted to binding arbitration, and
 3 shall be dismissed in its entirety, in light of the agreement to arbitrate, without prejudice to refile

 4 upon the conclusion of the arbitration to enforce any award, if necessary.

 5          IT IS SO ORDERED.
 6
           September 15, 2020
 7 DATED: ________________________                     _______________________________________
                                                       HON. RICHARD SEEBORG
 8                                                     UNITED STATES DISTRICT JUDGE
 9
10
                                                                                                    43738069.1

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3                   Case No. 3:20-cv-05953-JCS
       STIPULATION AND [PROPOSED] ORDER TO SUBMIT MATTER TO BINDING ARBITRATION AND TO
                                     DISMISS COURT ACTION
